Citation Nr: 1212690	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-36 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

Entitlement to an effective date earlier than October 22, 2007, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army from May 1952 to December 1976.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a June 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board would note that although the Atlanta RO is the appellant's servicing organization, the RO in Cleveland actually made the determination as to the effective date assigned for the appellant's grant of a TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 22, 2007, the RO received the appellant's application for a total disability evaluation based on individual unemployability.

2.  After obtaining an examination of the appellant as to whether his service-connected disabilities prevented him from obtaining and maintaining gainful employment, the RO granted a total disability evaluation in a rating action issued in June 2008.  The effective date of the award was determined to be October 22, 2007.

3.  Prior to October 22, 2007, it is not factually ascertainable that the appellant was unable to obtain or maintain gainful employment due to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 2007, for the award of a TDIU rating have not been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant comes before the Board requesting that the effective date assigned for his TDIU be given an effective date of January 1, 1977 - the day after he retired from the US Army.  He contends that all of his disabilities have plagued him since service, and that since he now receives a total disability rating, he should have been assigned a total disability rating immediately following his discharge from service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Because the application of the law to the undisputed facts is dispositive of the appellant's appeal regarding the effective date of his total disability evaluation, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Further, as to his claim for an earlier effective date, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board thus finds that all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced by the Board's adjudication of his claim. 

A claim for a total rating for compensation purposes based on individual unemployability by reason of service-connected disabilities (TDIU), qualifies as a claim for increased disability compensation and is subject to the more specific criteria under 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2011), which sets forth the method of determining the effective date of an increased evaluation.  The general rule provides that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision is implemented by regulation which provides that the effective date will be the date of receipt of claim or the date entitlement arose, which ever is later.  38 C.F.R. § 3.400(o)(1) (2011). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).   

Once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2011). 

VA Regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2011). 

The record indicates that the service member filed his original claim for compensation in January 1977 which was shortly after he retired from the Army.  The application for benefits indicated that the appellant was claiming that he had a loss of vision in the right eye, flat feet, and patellar tendonitis of the left leg, all of which were caused by or the result of his military service.  The examiner did not indicate on the form that he was unable to work as a result of disabilities that might be related to or caused by or the result of service.  A VA examination was accomplished in April 1977.  It is noted that there is no indication in the examination report that the appellant was unable to work.  

Following a review of the medical evidence before it, along with the appellant's application for benefits, service connection was granted in May 1977 for aphakia of the right eye, degenerative arthritis of the left knee, and bilateral pes planus.  The highest rating was assigned was a 30 percent rating for the right eye disorder.  The appellant's combined rating was 40 percent.  

Nine years later, in December 1986, the appellant submitted a claim to the RO.  In that claim, the appellant asked that his service-connected disabilities be re-evaluated and, if applicable, higher disability ratings be assigned.  He did not indicate that he could not work nor did he request either a pension or a total disability evaluation.  

In conjunction with his claim, the appellant underwent a VA medical examination.  On the form used for the examination, that was dated August 26, 1987, the appellant indicated that he was working at the US Army Infantry Center at Fort Benning, Georgia.  A review of the medical examination report is negative for any findings suggestive that the appellant was unable to work or was prohibited from maintaining gainful employment.  The results were forwarded to the RO which, in turn, increased the appellant's disability rating to 30 percent for bilateral pes planus.  The disability ratings for the other two service-connected disabilities were not increased.  The combined rating for the service-connected disabilities was increased from 40 to 60 percent.  

Approximately two years later, in January 1989, the appellant submitted a claim for benefits.  On the VA For 21-4138, Statement in Support of Claim, the appellant asked for increased ratings for his three service-connected disabilities and then asked that service connection be found for lower back pains, cramps in the hands and fingers, headaches, and loss of use of the left eye.  A VA examination of the appellant was accomplished in February 1989.  It is noted that the examination report is, again, negative for any findings suggestive that the appellant was unable to obtain and/or maintain gainful employment as a result of his service-connected disabilities.  The Board would further point out that the appellant did not suggest to the examiner that he was unable to work as a result of any disability from which he was then suffering therefrom.  Nevertheless, a VA Form 21-2507, Request for Physical Examination, dated January 10, 1989, reports in Block 14 that the appellant was claiming that he was unable to work solely because f his service-connected disabilities.  

A rating action was subsequently issued in June 1989.  On that rating action, the RO concluded that the appellant was, in fact, able to work and as such, he was not entitled to a TDIU.  The appellant did not appeal that action and as such, that decision became final.  

In September 1999, the appellant submitted an application for a TDIU.  On the form, he stated that he last worked full time in 1989 or 1990.  He further wrote on the form that the reason why he could not find or maintain employment was because of his "eye, feet & legs".  Following his application for TDIU benefits, the appellant underwent a number of VA examinations in order to discover the severity of his service-connected disabilities and whether they prevented him from obtaining and maintaining gainful employment.  After the RO reviewed the appellant's medical treatment records and the results from the VA examinations, the RO ruled that the appellant's service-connected were not so severe that that prevented him from obtaining and maintaining gainful employment.  The appellant was notified of that action but he did not request reconsideration.  Moreover, he did not appeal to the Board for review.  See Rating Decision, August 13, 2001.  

In the winter of 2002, after the appellant requested service connection for diabetes mellitus, the RO issued a rating action.  This occurred in February 2002.  A 20 percent disability rating was assigned for the disorder, which, in turn, raised the appellant's combined rating to 70 percent.  The RO, in the rating action, also concluded that the evidence was not supportive of a claim for entitlement to a total disability evaluation.  Once again the appellant was notified of the RO's action but he failed to appeal the denial of his claim for benefits for a TDIU.  

Another claim for entitlement to a TDIU was proffered by the appellant in February 2004.  On that form, the appellant stated that he last worked in 1989, and that his various service-connected disabilities prevented him from obtaining and maintaining gainful employment.  However, the appellant submitted no evidence in support of his claim.  The RO subsequently denied the claim for entitlement to a TDIU via a rating action that was issued in April 2004.  

After VA examinations of the appellant were accomplished in May 2005, service connection was granted for peripheral neuropathy of the left and right lower appendages.  Ten percent disability ratings were assigned for each disorder; however, the appellant's combined rating remained at 70 percent.  It also noted that the appellant had not been assigned a disability rating for any of his disorders in excess of 30 percent.  

It was not until October 2007 that the appellant once again raised the issue of entitlement to a total disability evaluation.  More specifically, the appellant submitted an application for benefits claiming that his eye condition, hypertension, diabetes, conditions related to diabetes, and a foot disability prevented the appellant from obtaining and maintaining gainful employment.  Another VA examination of the appellant was performed in March 2008.  At that time, the medical examiner concluded that the appellant was unable to work as a result of his service-connected disabilities.  The Board would note that this was the first time since the appellant began filing for TDIU benefits that a medical care provider opined that the appellant's service-connected prevented him from being employed.  Following that examination, the RO issued a rating action in June 2008 that granted TDIU benefits.  The effective date of the award was determined to be October 22, 2007 - the date that the appellant submitted his claim for benefits.  

As noted above, the appellant began petitioning for a TDIU in 1989.  The denied the appellant's request for these benefits for nearly nineteen years.  Resulting from the RO's denials, the appellant never appealed any of those decisions to the Board.  These determinations are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).  

The appellant has stated that his TDIU should be made effective before the date currently assigned - October 22, 2007.  He has not claimed that the rating decision by the RO was in error; he has merely requested an earlier effective date. 

The question then becomes whether it is factually ascertainable that his service-connected disabilities rendered him unemployable for any period prior to October 22, 2007.  The claims folder contains various claims for benefits and a plethora of medical documents from both private and VA health care providers.  However, it was not until the appellant underwent a VA examination in March 2008 that any health care provider stated or insinuated that the appellant was unable to work because of his service-connected disabilities.  In essence, the record did not reflect that the appellant was unemployable due to service-connected disabilities prior to October 22, 2007.  It follows that an effective date earlier than that date is not warranted in this case under VA regulations governing effective dates.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  For the reasons stated above, entitlement to an effective date earlier than October 22, 2007, for assignment of an evaluation of a TDIU is not established.  38 C.F.R. § 3.400(o)(2) (2011). 


ORDER

Entitlement to an effective date prior to October 22, 2007, for the granting of a total disability rating based on individual unemployability due to the appellant's service-connected disorder, is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


